DETAILED ACTION

Remarks
 	This Office action is responsive to applicant’s amendment filed on November 9, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from claim 3, which is canceled.  Thus, claim 11 is indefinite.  It appears to the examiner that claim 11 should depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2012/0116699) in view of Wood et al. (US 2009/0111015) and Suzuki et al. (US 2013/0119934) 
 	For claims 1 and 8:  Haag teaches a battery arrangement and method for operation for electric powering of a vehicle, the battery arrangement comprising a set of battery cells 20 configured to store energy (Haag in [0028-0029]), a battery management system 100 ([0037], [0043]), and breakers 35 controlled by the battery management system and where the battery arrangement is removably connectable to the vehicle by the breakers. ([0034])  
               Haag does not explicitly teach the battery management system being configured to prevent a disconnect of the connected battery arrangement.  However, Wood in the same field of endeavor teaches a battery management system configured to prevent a disconnect. (Wood in [0104]).  The skilled artisan would find obvious to modify Haag by configuring the battery management system to prevent a disconnect.  The motivation for such a modification is to prevent live disconnects while a vehicle is in operation. (Id.)
	Haag does not explicitly teach the preventing a disconnect occurring when either a measured current (Iout) out from the battery arrangement has exceeded a first current level (I) threshold, and the battery management system preventing the disconnect until the measured current Iout out from the battery arrangement has been below the first current level (I) threshold during a first period of time (T), or, a measured current (Iin) into the battery arrangement has exceeded a second current level (Iꞌ) threshold, and the battery management system preventing the disconnect until the measured current (Iin) into the battery arrangement is below the second current level (Iꞌ) threshold during a second period of time (Tꞌ).  However, Suzuki in the same field of endeavor teaches a battery arrangement where the charging path of a battery pack that is ꞌ) threshold.  The motivation for such a modification is to prevent excess current or abnormal heat. ([0038])  As to preventing the disconnect until the measured current Iout out from the battery arrangement has been below the first current level (I) threshold during a first period of time (T) or until the measured current (Iin) into the battery arrangement is below the second current level (Iꞌ) threshold during a second period of time (Tꞌ), it is asserted that optimization of the time for the measured current has been below the first current level is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining the optimum or workable ranges is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  
	For claims 6 and 7:  The battery arrangement comprises a lithium-ion battery and is part of an electrically powered vehicle. (Haag in [0028]) 
 sensors 42, 43 configured to measure voltage and temperature of the battery cells.  (Haag in [0030])           
    
Response to Arguments
Applicant’s argument filed with the present amendment on Nov 9, 2021 have been fully considered but are not persuasive.  Applicant submits that the battery cells of Haag do not appear to be used to have a need to prevent a disconnect when a current exceeds a threshold as claimed because Haag’s batteries are degraded and underperforming, and thus not likely operating with a current exceeding a threshold.  This argument has been fully considered but is not persuasive, as it appears to be directed to specific battery cells of Haag and not the battery arrangement per se.  As to there being no teaching in Wood for criteria to assess prevention of a disconnect and the concept of a current threshold or a period of time, while this argument may have merit, the present rejection relies on Suzuki to teach or at least suggest a current level to be lowered prior to disconnection of a battery arrangement.  The argument that Wood is to a “service disconnect” whereas the present invention is to prevention of disconnects performed for protecting the batteries at inappropriate, potentially hazardous occasions unrelated to servicing has been considered but is not persuasive.  The claims are entirely silent on any feature to protecting the batteries, and it is asserted that Wood is to prevention of disconnects such as while a vehicle is in operation.

Allowable Subject Matter
Claims 2, 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722